Citation Nr: 0104103	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-13 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bipolar disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to February 
1981. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1998 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for bipolar disorder and also 
denied an increased (compensable) rating for lumbosacral 
strain.  

In a June 1999 rating decision, a 10 percent disability 
rating was assigned for lumbosacral strain, effective May 5, 
1995.  In a February 10, 2000, statement, the veteran 
indicated, with regard to settling his claim for an increased 
rating for lumbosacral strain, that a 20 percent disability 
rating would be a just and fair rating at that time, and 
that, if his disorder later worsened, he could then request a 
reevaluation of the disorder.  In a February 25, 2000, rating 
decision, a 20 percent disability rating was assigned for 
lumbosacral strain, effective May 5, 1995.  The veteran did 
not later indicate that he was dissatisfied with the 20 
percent disability rating for lumbosacral strain.  Since the 
disability rating that he requested was assigned, that issue 
has been withdrawn and the issue is as stated on the title 
page.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Inasmuch as that the RO found the veteran's claim of 
service connection for bipolar disorder to be not well 
grounded, certain aspects of the new law specifically apply 
to this case.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

In addition, hospitalization records from Charter Forest 
Hospital, dated from July to August 1993, reflect that the 
veteran had prior treatment for his bipolar disorder, and a 
VA clinical record of March 1993 indicates that he had been 
diagnosed with a bipolar disorder the previous day by a 
private psychiatrist.  The veteran also testified at his 
October 1999 hearing that he was hospitalized at Charter 
Forest Hospital nine to ten years ago, and that he was still 
being treated at the VA medical center in Dallas, Texas, for 
his bipolar disorder.  Thus, additional records may be 
available.  VA shall make reasonable efforts to obtain 
relevant records that the claimant adequately identifies and 
authorizes VA to obtain.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and private, 
that have treated or evaluated his bipolar 
disorder since discharge from active duty.  
After obtaining appropriate authorization, 
the RO should attempt to obtain any 
medical records identified by the veteran 
that are not already in the claims file, 
specifically to include any additional 
records from Charter Forest Hospital.  In 
any event, the RO should obtain copies of 
up-to-date treatment records of the 
veteran from the VA medical center in the 
Dallas, Texas.  The RO should inform the 
veteran of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2)).

2.  The RO should afford the appellant a 
comprehensive VA psychiatric examination 
to determine the etiology of his bipolar 
disorder.  The RO is to stress to the 
veteran the seriousness of the scheduled 
examination and the obligation of 
reporting to the examination at the proper 
place and time.

The claims file and a copy of this remand 
must be made available to, and reviewed 
by, the examiner prior, and pursuant, to 
conduction and completion of the 
examination; the examination report must 
be annotated in this regard.  The examiner 
should opine as to whether it is at least 
as likely as not that the appellant's 
bipolar disorder is related to his 
military service, including the assessment 
of depression made in August 1977. 

The examination report should include the 
complete rationale for all opinions 
expressed.  Any necessary special studies 
or tests, to include psychological testing 
and evaluation, should be accomplished.

3.  The RO should review the examination 
report.  If it is not responsive to the 
Board's instructions, it should be 
returned to the examiner as inadequate.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


